UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2127


JON D. ALEXANDER,

                    Plaintiff - Appellant,

             v.

BRANCH BANKING & TRUST,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:19-cv-00066-NKM)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jon D. Alexander, Appellant Pro Se. Brooke Kelley Conkle, Alan Durrum Wingfield,
TROUTMAN PEPPER HAMILTON SANDERS LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jon D. Alexander appeals the district court’s order granting Branch Banking & Trust

Company’s motion to dismiss the complaint for insufficient process under Fed. R. Civ. P.

12(b)(4), insufficient service of process under Rule 12(b)(5), and failure to state a claim

upon which relief can be granted under Rule 12(b)(6). * We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Alexander v. BB&T, No. 6:19-cv-00066-NKM (W.D. Va. Sept. 30, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         Although the district court’s dismissal is without prejudice, we have jurisdiction
over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-12, 615 (4th Cir. 2020),
cert. denied, 141 S. Ct. 1376 (2021); Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 624 (4th Cir. 2015).

                                              2